DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated filed July 1, 2022 in reference to the Patent Board Decision dated January 13, 2022. Claims 11-13, 15-18, and 20 are presently pending and are presented for examination. 	

	
Response to Amendments
In response to Applicant’s Response filed July 1, 2022, Examiner maintains the previous prior art rejections.

Applicant argues that the prior art of record does not explicitly teach receiving, by a V2V communication device statically mounted adjacent a roadway, a message indicating that an accident has occurred on the roadway, wherein the message is received from one or more vehicles on the roadway by way of a cellular communication protocol and evaluating, by the V2V communication device, whether an adjacent vehicle is wirelessly connected to the V2V communication device by way of one or more of a mobile device or a built-in cellular communication device; see Response at p. 5-6. More specifically, Applicant argues that Meyer fails to disclose wherein a V2V communication device is statically adjacent to a roadway and that the V2V communication device receives a message indicating that an accident has occurred on the roadway; see Response at p. 6. Examiner respectfully disagrees at least because of the cited portions of the prior art of record recited below in the corresponding section(s). To highlight part of the new citations associated with the newly claimed limitations, the data may be sent/received via roadside units (i.e., V2V communication devices statically mounted adjacent a roadway). Because the prior art of record does teach all of the newly recited limitations, Examiner is unpersuaded and maintains the corresponding rejections. 
 
Applicant argues that Meyer fails to disclose wherein a V2V communication device, that is statically mounted adjacent a roadway, evaluates whether an adjacent vehicle is wirelessly connected to the V2V communication device by way of one or more of a mobile device or a built-in cellular communication device; see Response at p. 6. Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Merely reciting the sections of the claim that Applicant believes are distinguishing is not enough without the corresponding arguments. Examiner further notes that these limitations are taught by the prior art of record at least as described in the corresponding section(s) below. 

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. 

Response to Arguments
Applicant’s arguments with respect to all of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0296411 (hereinafter, “Meyer”).

Regarding claim 11, Meyer discloses a method comprising (see at least the publication generally): 
receiving, by a V2V communication device statically mounted adjacent a roadway (see at least [0047]; the messages may also be reported form roadside units and/or cellular towers (i.e., V2V communication devices statically mounted adjacent a roadway)), a message indicating that an accident has occurred on the roadway, wherein the message is received from one or more vehicles on the roadway by way of a cellular communication protocol (see at least Fig. 1 (Elements 100 and 200), [0030]-[0031], [0041], [0047]-[0048], and [0042]-[0047] generally; the base station 200 (i.e., cellular tower) and/or the roadside unit (i.e., ) is statically mounted adjacent a roadway and may send, via cellular communication protocol, messages indicating, for example, an accident has occurred via a V2V communication device 100 to and from vehicles on the road); 
evaluating, by the V2V communication device, whether an adjacent vehicle is wirelessly connected to the V2V communication device by way of one or more of a mobile device or a build-in cellular communication device (see at least Fig. 1, [0030], [0035], and [0054]; the V2V device may determine the number of V2V communication devices in the area via V2V transmissions of the other devices in order to determine the control parameters before sending V2V messages to the surrounding V2V devices (i.e., adjacent vehicles). Examiner notes that the V2V devices are attached to UEs which are, for example, other vehicles and/or other towers and/or other roadside units); and
forwarding, by the V2V communication device, the message to the adjacent vehicles using a V2V communication protocol (see at least [0032]-[0033]; the V2V communication device may forward messages to other vehicles within the communication range which are connected wirelessly to the V2V communication device using, for example, a multi-hop mesh network (i.e., a V2V communication protocol)).

Regarding claim 12, Meyer discloses all of the limitations of claim 11. Additionally, Meyer discloses wherein the cellular communication protocol is a data protocol (see at least [0013]-[0016] generally and [0022]; the cellular communication protocol is a protocol for data transfer via, for example, LTE or 3G (i.e., a data protocol)).


Regarding claim 13, Meyer discloses all of the limitations of claim 12. Additionally, Meyer discloses wherein the data protocol is at least one of Fifth generation (5G), Long Term Evolution (LTE), Fourth Generation (4G), and Third Generation (3G) (see at least [0022]; 3GPP utilizes 3G, and LTE may also be used).

Regarding claim 15, Meyer discloses all of the limitations of claim 11. Additionally, Meyer discloses further comprising receiving the message indicating that the accident has occurred from a cellular communication tower (see at least Fig. 1 (Elements 100 and 200), [0031], [0041], [0048], and [0042]-[0047] generally; the base station (i.e., cellular communication tower) may be what sends the message indicating that the accident has occurred).

Regarding claim 16, Meyer discloses all of the limitations of claim 11. Additionally, Meyer discloses wherein the V2V communication device is a first V2V communication device, and wherein the method further comprises receiving the message indicating that the accident has occurred from a second V2V communication device remote from the first V2V communication device (see at least Fig. 1 (Elements 100, 100’, and 200), [0031]-[0032], [0041], [0048], and [0042]-[0047] generally; the base station (i.e., cellular communication tower) may be what sends the message indicating that the accident has occurred to either V2V device, and the message may be forwarded to the other V2V device. Either device may be considered the first or second device and the other device may be the second or first, respectively).

Regarding claim 18, Meyer discloses all of the limitations of claim 16. Additionally, Meyer discloses wherein the first V2V communication device is coupled to the second V2V communication device by a wireless communication channel (see at least [0057]; the V2V devices may be coupled via a wireless communication channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Meyer.

Regarding claim 17, Meyer discloses all of the limitations of claim 16. Additionally, Meyer discloses wherein the first V2V communication device is coupled to the second V2V communication device by a cable (see at least Fig. 1 (Elements 200 and 210) and [0031]; while not explicitly stated, it was well-known in the art, before the time of filing, that a control node and base station may be connected by a cable. Examiner notes that, in view of Applicant’s disclosure, both the base station and the control node may be considered V2V communication devices, and Meyer discloses that both the base station and control nodes communicate with one another and other V2V devices).
Meyer discloses a base station connected to a control node which appear to be hardwired, as shown in Fig. 1, rather than wirelessly connected, but Meyer does not explicitly state that the base station is connected to the control node via a cable. However, one of ordinary skill in the art, before the time of filing would have known that connecting the base station to the control node was commonplace and would have been an obvious type of connection to use between the base station and the control node. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing to optionally use a cable to connect the base station to the control node. 

Regarding claim 20, Meyer discloses all of the limitations of claim 11. Additionally, Meyer discloses wherein the V2V communication protocol is Dedicated Short Range Communications (DSRC) protocol (see at least [0047] and [0051]; while Meyer does not explicitly teach using a DSRC protocol, Meyer does disclose using any of a variety of different protocols which are considered obvious variants of DSRC protocol).
Meyer discloses a variety of different protocols, but Meyer does not explicitly teach using DSRC protocol. However, one of ordinary skill in the art, before the time of filing, would have recognized DSRC protocol as an obvious variant to those protocols disclosed in Meyer; see at least Meyer at [0022].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663
/TYLER J LEE/Primary Examiner, Art Unit 3663